DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of claims
Claims 1-16 are the current claims hereby under examination and pending in the instant application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CN 202010339128.6, filed on September 1, 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: screw thread 3413.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
In paragraph [0025], “placed inside the folded the cuff belt 10” should read “placed inside the folded cuff belt 10”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Woolley (US 6,575,913), hereinafter Woolley.

Regarding claim 1, Woolley teaches a self-locking blood pressure cuff (sphygmomanometer 10; Fig 1), comprising: a cuff belt (“cuff means 11 comprising a single inflatable compartment 12”; Fig 1) comprising a fixed end (edge 13; Fig 1) and a free end (sealed end 17; Fig 2); a casing assembly (casing 32; Fig 2), the fixed end fixed (edge 13; Fig 1) to the casing assembly (casing 32; Fig 2), the free end configured to movably pass through the casing assembly (“casing 32 having a lot 35 through which the elongate inflatable compartment 12 enters the casing” [Col 5, lines 22-24]; Fig 2) to cause the cuff belt (“cuff means 11 comprising a single inflatable compartment 12”; Fig 1) to be folded (Fig 4); and a self-locking structure 
    PNG
    media_image1.png
    771
    752
    media_image1.png
    Greyscale
(“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3) received in the casing assembly (casing 32; Fig 2), the self-locking structure (“the ratchet wheel 42 and its co-
    PNG
    media_image2.png
    745
    805
    media_image2.png
    Greyscale
operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3) comprising a core shaft (spindle part 36; Fig 3), a locking assembly (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3), and a pressing assembly (button 45 with pawl 44; Fig 3), the core shaft (spindle part 36; Fig 3) slidably connected to the casing assembly (casing 32; Fig 2), the locking assembly (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3) and the pressing assembly (button 45 with pawl 44; Fig 3) wrapped around the core shaft (spindle part 36; Fig 3); wherein the locking assembly (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3) is configured to rotate when the free end of the cuff belt (“cuff means 11 comprising a single inflatable compartment 12”; Fig 1) moves with respect to the casing assembly (casing 32; Fig 2), the locking assembly (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3) is further configured to press the cuff belt (“cuff means 11 comprising a single inflatable compartment 12”; Fig 1) when the core shaft slides in the casing assembly (casing 32; Fig 2), the pressing assembly (button 45 with pawl 44; Fig 3) is configured to press the locking assembly (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3) to prevent the locking assembly from rotating back (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3).

Regarding claim 2, Woolley teaches the limitations to claim 1 as described above. Woolley further teaches wherein the self-locking structure (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3) further comprises a loosening assembly (knob 40; Fig 3) wrapped around the core shaft (spindle part 36; Fig 3), the loosening assembly (knob 40; Fig 3) abuts against the pressing assembly (button 45 with pawl 44; Fig 3), and is configured to control a pressure (“This is because the ratchet mechanism 42-45 prevents any air-pressure-induced unwinding of the cuff from off the spindle 33 and thus prevents any increase in the inflatable length of the cuff beyond that to which it was initially set” [Col 6, lines 18-22]) of the pressing assembly (button 45 with pawl 44; Fig 3) applied on the locking assembly (rachet wheel 42; Fig 3).

Regarding claim 3, Woolley teaches the limitations to claim 2 as described above. Woolley further teaches wherein the casing assembly (casing 32; Fig 2) comprises a first casing (casing part 46; Fig 3) and a second casing (casing part 48; Fig 3) connected to each other (“two parts 46, 48 molded of plastic material such as to be capable of interconnecting with one another via undercut tabs 47” [Col 5, lines 49-51]), the second casing (casing part 48; Fig 3) comprises two end walls facing each other (Fig 3), each of the two end walls defines a sliding groove (Fig 3), the sliding groove extends along a direction from the second casing (casing part 48; Fig 3) to the first casing (casing part 46; Fig 3), and the core shaft (spindle part 36; Fig 3) is slidably connected to the sliding groove (Fig 3).

Regarding claim 9, Woolley teaches a blood pressure measuring device (sphygmomanometer 10; Fig 1), comprising: a self-locking blood pressure cuff (sphygmomanometer 10; Fig 1), comprising: a cuff belt (“cuff means 11 comprising a single inflatable compartment 12”; Fig 1) comprising a fixed end (edge 13; Fig 1) and a free end (sealed end 17; Fig 2); a casing assembly (casing 32; Fig 2), the fixed end fixed (edge 13; Fig 1) to the casing assembly (casing 32; Fig 2), the free end configured to movably pass through the casing assembly (“casing 32 having a lot 35 through which the elongate inflatable compartment 12 enters the casing” [Col 5, lines 22-24]; Fig 2) to cause the cuff belt (“cuff means 11 comprising a single inflatable compartment 12”; Fig 1) to cause the cuff belt to be folded (Fig 4); and a self-locking structure (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3) received in the casing assembly (casing 32; Fig 2), the self-locking structure (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3) comprising a core shaft (spindle part 36; Fig 3), a locking assembly (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3), and a pressing assembly (button 45 with pawl 44; Fig 3), the core shaft (spindle part 36; Fig 3) slidably connected to the casing assembly (casing 32; Fig 2), the locking assembly (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3) and the pressing assembly (button 45 with pawl 44; Fig 3) wrapped around the core shaft (spindle part 36; Fig 3); wherein the locking assembly (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3) is configured to rotate when the free end of the cuff belt (“cuff means 11 comprising a single inflatable compartment 12”; Fig 1) moves with respect to the casing assembly (casing 32; Fig 2), the locking assembly (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3) is further configured to press the cuff belt (“cuff means 11 comprising a single inflatable compartment 12”; Fig 1) when the core shaft slides in the casing assembly casing 32; Fig 2), the pressing assembly (button 45 with pawl 44; Fig 3) is configured to press the locking assembly to prevent the locking assembly from rotating back (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3).

Regarding claim 10, Woolley teaches the limitations to claim 9 as described above. Woolley further teaches wherein the self-locking structure (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3) further comprises a loosening assembly (knob 40; Fig 3) wrapped around the core shaft (spindle part 36; Fig 3), the loosening assembly (knob 40; Fig 3) abuts against the pressing assembly (button 45 with pawl 44; Fig 3), and is configured to control a pressure (“This is because the ratchet mechanism 42-45 prevents any air-pressure-induced unwinding of the cuff from off the spindle 33 and thus prevents any increase in the inflatable length of the cuff beyond that to which it was initially set” [Col 6, lines 18-22]) of the pressing assembly (button 45 with pawl 44; Fig 3) applied on the locking assembly (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3).

Regarding claim 11, Woolley teaches the limitations to claim 10 as described above. Woolley teaches wherein the casing assembly (casing 32; Fig 2) comprises a first casing (casing part 46; Fig 3) and a second casing (casing part 48; Fig 3) connected to each other (“two parts 46, 48 molded of plastic material such as to be capable of interconnecting with one another via undercut tabs 47” [Col 5, lines 49-51]), the second casing (casing part 48; Fig 3) comprises two end walls facing each other (Fig 3), each of the two end walls defines a sliding groove (Fig 3), the sliding groove extends along a direction from the second casing (casing part 48; Fig 3) to the first casing (casing part 46; Fig 3), and the core shaft (spindle part 36; Fig 3) is slidably connected to the sliding groove (Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Woolley (US 6,575,913), hereinafter Woolley, as applied to claims 3 and 11 above, and further in view of Rebbe et al. (US 4,353,374), hereinafter Rebbe.

Regarding claim 4, Woolley teaches the limitations to claim 3 as described above. Woolley does not explicitly teach a connecting rod disposed outside and connected to the second casing, the connecting rod and the second casing cooperatively define a channel, and the free end is configured to pass through the channel.

    PNG
    media_image3.png
    781
    808
    media_image3.png
    Greyscale
However, Rebbe teaches a connecting rod (crossbar 13; Fig 2) disposed outside and connected to the second casing (buckle 11; Fig 4(a)-(f)), the connecting rod (crossbar 13; Fig 2) and the second casing (buckle 11; Fig 4(a)-(f)) cooperatively define a channel (Fig 4(a)-(f)), and the free end (“free end of the cuff 10” [Col 1, line 60]; Fig 1) is configured to pass through the channel (Fig 4(a)-(f)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure device of Woolley to further include a connecting rod disposed outside and connected to the second casing, the connecting rod and the second casing cooperatively define a channel, and the free end is configured to pass through the channel based on the teachings of Rebbe, as a way to use with one hand such that the user can apply it to and release it from his own arm without assistance from another person [Col 1, lines 19-22].

Regarding claim 12, Woolley teaches the limitations to claim 11 as described above. Woolley does not explicitly teach a connecting rod disposed outside and connected to the second casing, the connecting rod and the second casing cooperatively define a channel, and the free end is configured to pass through the channel.
However, Rebbe teaches a connecting rod (crossbar 13; Fig 2) disposed outside and connected to the second casing (buckle 11; Fig 4(a)-(f)), the connecting rod (crossbar 13; Fig 2) and the second casing (buckle 11; Fig 4(a)-(f)) cooperatively define a channel (Fig 4(a)-(f)), and the free end (“free end of the cuff 10” [Col 1, line 60]; Fig 1) is configured to pass through the channel (Fig 4(a)-(f)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure device of Woolley to further include a connecting rod disposed outside and connected to the second casing, the connecting rod and the second casing cooperatively define a channel, and the free end is configured to pass through the channel based on the teachings of Rebbe, as a way to use with one hand such that the user can apply it to and release it from his own arm without assistance from another person [Col 1, lines 19-22].

Claims 5 and 13 and rejected under 35 U.S.C. 103 as being unpatentable over Woolley (US 6,575,913), hereinafter Woolley, in view of Rebbe et al. (US 4,353,374), hereinafter Rebbe, as applied to claims 4 and 12 above, and further in view of Saitou et al. (US 5,022,601), hereinafter Saitou.

Regarding claim 5, Woolley and Rebbe teach the limitations to claim 4 as described above. Woolley further teaches wherein the locking assembly (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3) comprises, a portion of the gear (ratchet wheel 42; Fig3) is exposed from the casing assembly (casing 32; Fig 2) and configured to press the cuff belt (“cuff means 11 comprising a single inflatable compartment 12”; Fig 1). The combination of Woolley and Rebbe does not explicitly teach a gear and a first torsion spring, the gear is rotatably mounted on the core shaft, the first torsion spring is disposed between the 
    PNG
    media_image4.png
    686
    958
    media_image4.png
    Greyscale
sliding groove and the gear, one end of the first torsion spring is connected to the gear, and the other end of the first torsion spring is connected to the second casing.
However, Saitou teaches a gear (lock ring 38; Fig 1) and a first torsion spring (torsion coil spring 44; Fig 1), the gear (lock ring 38; Fig 1) is rotatably mounted on the core shaft (takeup shaft 20; Fig 1), the first torsion spring (torsion coil spring 44; Fig 1) is disposed between the sliding groove (Fig 1) and the gear (lock ring 38; Fig 1), one end of the first torsion spring (torsion spring 17; Fig 5) is connected to the gear (locking toothed wheel 21; Fig 5), and the other end of the first torsion spring is connected to the second casing (projections 54; Fig 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure device of modified Woolley to further include a gear and a first torsion spring, the gear is rotatably mounted on the core shaft, the first torsion spring is disposed between the sliding groove and the gear, and the other end of the first torsion spring is connected to the second casing based on the teachings of Saitou, as a way to prove a lock mechanism in which a limiting member is pivoted by means of a rotational force [Col 1, lines 61-63]. 

Regarding claim 13, Woolley and Rebbe teach the limitations to claim 12 as described above. Woolley further teaches wherein the locking assembly (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3) comprises, a portion of the gear (ratchet wheel 42; Fig3) is exposed from the casing assembly (casing 32; Fig 2) and configured to press the cuff belt (“cuff means 11 comprising a single inflatable compartment 12”; Fig 1).  The combination of Woolley and Rebbe does not explicitly teach a gear and a first torsion spring, the gear is rotatably mounted on the core shaft, the first torsion spring is disposed between the sliding groove and the gear, one end of the first torsion spring is connected to the gear, and the other end of the first torsion spring is connected to the second casing.
However, Saitou teaches a gear (lock ring 38; Fig 1) and a first torsion spring (torsion coil spring 44; Fig 1), the gear (lock ring 38; Fig 1) is rotatably mounted on the core shaft (takeup shaft 20; Fig 1), the first torsion spring (torsion coil spring 44; Fig 1) is disposed between the sliding groove (Fig 1) and the gear (lock ring 38; Fig 1), one end of the first torsion spring (torsion spring 17; Fig 5) is connected to the gear (locking toothed wheel 21; Fig 5), and the other end of the first torsion spring is connected to the second casing (lower part 1; Fig 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure device of modified Woolley to further include a gear and a first torsion spring, the gear is rotatably mounted on the core shaft, the first torsion spring is disposed between the sliding groove and the gear, and the other end of the first torsion spring is connected to the second casing based on the teachings of Saitou, as a way to prove a lock mechanism in which a limiting member is pivoted by means of a rotational force [Col 1, lines 61-63]. 

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Woolley (US 6,575,913), hereinafter Woolley, further in view of Rebbe et al. (US 4,353,374), hereinafter Rebbe, further in view of Saitou et al. (US 5,022,601), hereinafter Saitou, as applied to claims 5 and 13 above, and further in view of Krueger et al. (US 6,182,301), hereinafter Krueger.

Regarding claim 6, Woolley, Rebbe and Saitou teach the limitations to claim 5 as described above. Woolley further teaches the at least one steel ball is configured to insert into the to prevent the gear from rotating (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one steel ball is configured to insert into the to prevent the gear from rotating, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St.Regis Paper Co. v. Bemis Co., 193 USPQ 8. The combination of Woolley, Rebbe and Saitou does not explicitly teach wherein the pressing assembly comprises a first sleeve, at least one steel ball, and at least one coil spring, the first sleeve is wrapped around the core shaft, an end of the first sleeve facing the gear defines a plurality of first mounting holes, the at least one coil spring is fixedly received in the plurality of first mounting holes, the at least one steel ball is connected to the at least one coil spring and protrudes from the plurality of first mounting holes.
However, Krueger teaches wherein the pressing assembly (damper/rotor assembly 209; Fig 21) comprises a first sleeve (Fig 20), at least one steel ball (ball shift assembly 208; Fig 20), and at least one coil spring (spring clutch 322; Fig 20), the first sleeve is wrapped around the core shaft (shaft 205; Fig 20), an end of the first sleeve (Fig 20) facing the gear defines a plurality of first mounting holes (holes 291, 292; Fig 22), the at least one coil spring (spring clutch 322; Fig 20) is fixedly received in the 
    PNG
    media_image5.png
    587
    903
    media_image5.png
    Greyscale
plurality of first mounting holes (holes 291, 292; Fig 22), the at least one steel ball (ball shift assembly 208; Fig 20) is connected to the at least one coil spring (spring clutch 322; Fig 20) and protrudes from the plurality of first mounting holes (holes 291, 292; Fig 22). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure device of modified Woolley to further include wherein the pressing assembly comprises a first sleeve, at least one steel ball, and at least one coil spring, the first sleeve is wrapped around the core shaft, an end of the first sleeve facing the gear defines a plurality of first mounting holes, the at least one coil spring is fixedly received in the plurality of first mounting holes, the at least one steel ball is connected to the at least one coil spring and protrudes from the plurality of first mounting holes based on the teachings of Krueger, as a way to exert dampening torque upon the shaft during at least one direction of rotation of the shaft relative to the housing [Col 2, lines 44-46].

Regarding claim 7, Woolley, Rebbe, Saitou and Krueger teach the limitations to claim 6 as described above. The combination of Woolley, Rebbe, Saitou and Krueger does not explicitly teach wherein the loosening assembly comprises a second sleeve, a top plate, and a second torsion spring, the second sleeve is wrapped around the core shaft, an end of the second sleeve defines a second mounting hole, the top plate is rotatably installed in the second mounting hole, an end of the top plate away from the second sleeve abuts against the first sleeve, the second torsion spring is received in the second mounting hole, one end of the second torsion spring is fixed to the core shaft, and the other end of the second torsion spring is fixed to the second sleeve.
However, Krueger teaches wherein the loosening assembly (Fig 20) comprises a second sleeve (braking assembly 207; Fig 20), a top plate, and a second torsion spring (torsion spring assembly 206; Fig 20), the second sleeve is wrapped around the core shaft (shaft 205; Fig 20), an end of the second sleeve defines a second mounting hole (Fig 22), the top plate (brake plate 251; Fig 21) is rotatably installed in the second mounting hole (Fig 22), an end of the top plate (brake plate 251; Fig 21) away from the second sleeve abuts against the first sleeve (Fig 20), the second torsion spring (torsion spring assembly 206; Fig 20) is received in the second mounting hole (Fig 22), one end of the second torsion spring (torsion spring assembly 206; Fig 20) is fixed to the core shaft (shaft 205; Fig 20), and the other end of the second torsion spring (torsion spring assembly 206; Fig 20) is fixed to the second sleeve (braking assembly 207; Fig 20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure device of modified Woolley to further include wherein the loosening assembly comprises a second sleeve, a top plate, and a second torsion spring, the second sleeve is wrapped around the core shaft, an end of the second sleeve defines a second mounting hole, the top plate is rotatably installed in the second mounting hole, an end of the top plate away from the second sleeve abuts against the first sleeve, the second torsion spring is received in the second mounting hole, one end of the second torsion spring is fixed to the core shaft, and the other end of the second torsion spring is fixed to the second sleeve, based on the teachings of Krueger, as a way to unwind and applies a counterclockwise torque on the shaft [Col 24, lines 58-59]. Moreover, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to the other end of the second torsion spring is fixed to the second sleeve, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 16.

Regarding claim 8, Woolley, Rebbe, Saitou and Krueger teach the limitations to claim 7 as described above. Woolley further teaches wherein the second sleeve (Fig 3) comprises an operating portion (undercut tab 52; Fig 1), the casing assembly (casing 32; Fig 2) defines a second opening for exposing the operating portion (undercut tab 52; Fig 1).

Regarding claim 14, Woolley, Rebbe and Saitou teach the limitations to claim 13 as described above. Woolley further teaches the at least one steel ball is configured to insert into the to prevent the gear from rotating (“the ratchet wheel 42 and its co-operating pawl 44 permit rotation of the spindle 33 in its “cuff-winding-in” direction and, as long as the button 45 is not depressed, prevent spindle rotation in the contra-direction which would allow loosening of the cuff 12” [Col 6, lines 7-11]; Fig 3). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one steel ball is configured to insert into the to prevent the gear from rotating, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St.Regis Paper Co. v. Bemis Co., 193 USPQ 8. The combination of Woolley, Rebbe and Saitou does not explicitly teach wherein the pressing assembly comprises a first sleeve, at least one steel ball, and at least one coil spring, the first sleeve is wrapped around the core shaft, an end of the first sleeve facing the gear defines a plurality of first mounting holes, the at least one coil spring is fixedly received in the plurality of first mounting holes, the at least one steel ball is connected to the at least one coil spring and protrudes from the plurality of first mounting holes.
However, Krueger teaches wherein the pressing assembly (damper/rotor assembly 209; Fig 21) comprises a first sleeve (Fig 20), at least one steel ball (ball shift assembly 208; Fig 20), and at least one coil spring (spring clutch 322; Fig 20), the first sleeve is wrapped around the core shaft (shaft 205; Fig 20), an end of the first sleeve (Fig 20) facing the gear defines a plurality of first mounting holes (holes 291, 292; Fig 22), the at least one coil spring (spring clutch 322; Fig 20) is fixedly received in the plurality of first mounting holes (holes 291, 292; Fig 22), the at least one steel ball (ball shift assembly 208; Fig 20) is connected to the at least one coil spring (spring clutch 322; Fig 20) and protrudes from the plurality of first mounting holes (holes 291, 292; Fig 22). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure device of modified Woolley to further include wherein the pressing assembly comprises a first sleeve, at least one steel ball, and at least one coil spring, the first sleeve is wrapped around the core shaft, an end of the first sleeve facing the gear defines a plurality of first mounting holes, the at least one coil spring is fixedly received in the plurality of first mounting holes, the at least one steel ball is connected to the at least one coil spring and protrudes from the plurality of first mounting holes based on the teachings of Krueger, as a way to exert dampening torque upon the shaft during at least one direction of rotation of the shaft relative to the housing [Col 2, lines 44-46].

Regarding claim 15, Woolley, Rebbe, Saitou and Krueger teach the limitations to claim 14 as described above. The combination of Woolley, Rebbe, Saitou and Krueger does not explicitly teach wherein the loosening assembly comprises a second sleeve, a top plate, and a second torsion spring, the second sleeve is wrapped around the core shaft, an end of the second sleeve defines a second mounting hole, the top plate is rotatably installed in the second mounting hole, an end of the top plate away from the second sleeve abuts against the first sleeve, the second torsion spring is received in the second mounting hole, one end of the second torsion spring is fixed to the core shaft, and the other end of the second torsion spring is fixed to the second sleeve.
However, Krueger teaches wherein the loosening assembly (Fig 20) comprises a second sleeve (braking assembly 207; Fig 20), a top plate, and a second torsion spring (torsion spring assembly 206; Fig 20), the second sleeve is wrapped around the core shaft (shaft 205; Fig 20), an end of the second sleeve defines a second mounting hole (Fig 22), the top plate (brake plate 251; Fig 21) is rotatably installed in the second mounting hole (Fig 22), an end of the top plate (brake plate 251; Fig 21) away from the second sleeve (braking assembly 207; Fig 20) abuts against the first sleeve (Fig 20), the second torsion spring (torsion spring assembly 206; Fig 20) is received in the second mounting hole (Fig 22), one end of the second torsion spring (torsion spring assembly 206; Fig 20) is fixed to the core shaft (shaft 205; Fig 20), and the other end of the second torsion spring (torsion spring assembly 206; Fig 20) is fixed to the second sleeve (braking assembly 207; Fig 20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure device of modified Woolley to further include wherein the loosening assembly comprises a second sleeve, a top plate, and a second torsion spring, the second sleeve is wrapped around the core shaft, an end of the second sleeve defines a second mounting hole, the top plate is rotatably installed in the second mounting hole, an end of the top plate away from the second sleeve abuts against the first sleeve, the second torsion spring is received in the second mounting hole, one end of the second torsion spring is fixed to the core shaft, and the other end of the second torsion spring is fixed to the second sleeve, based on the teachings of Krueger, as a way to unwind and applies a counterclockwise torque on the shaft [Col 24, lines 58-59]. Moreover, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to the other end of the second torsion spring is fixed to the second sleeve, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 16.

Regarding claim 16, Woolley, Rebbe, Saitou and Krueger teach the limitations to claim 15 as described above. Woolley further teaches wherein the second sleeve (Fig 3) comprises an operating portion (undercut tab 52; Fig 1), the casing assembly (casing 32; Fig 2) defines a second opening for exposing the operating portion (undercut tab 52; Fig 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS CHIANG/
Examiner, Art Unit 3791                                                                                                                                                                                         





/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791